Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 1 of 43




                                      Robert A. Leonard, Ph.D.
                                         Forensic Linguist
                                        Mill Neck, NY 11765
                             Phone:
                                   www.Forensiclanguage.com




    I. Background & Qualifications
           I am Dr. Robert Leonard, a tenured Professor of Linguistics at Hofstra University. I
    have taught linguistics at the college level for some 35 years, including 30 years at Hofstra
    where I have created over 30 courses in linguistics. I served for seven years as Chair of
    Hofstra’s Department of Comparative Literature, Languages, and Linguistics, the department
    that includes linguistics, literature, and 12 foreign language degree programs.
           I have been qualified as an Expert in Linguistics, under Frye and under Daubert, in 14
    States and six Federal Districts: in State Courts in Arizona, California, Colorado, Florida,
    Illinois, Indiana, Michigan, Montana, New Jersey, New York, Nevada, Oregon, Pennsylvania,
    and South Carolina, and in U.S. District Courts in Newark, NJ, Austin, TX, New York, NY, San
    Jose, CA, Tampa, FL, and Denver, CO, and I have testified as a linguistic expert before World
    Bank ICSID Tribunals in Washington, DC, and Paris. A list of the cases in which I have testified
    over the last 4 years, and my CV, are attached as Exhibits A and B.
           I am the Director of Hofstra’s graduate program in Linguistics: Forensic Linguistics, a
    program approved by the Regents of the State of New York to confer degrees. I serve as the
    founding Director of Hofstra’s Institute for Forensic Linguistics, Threat Assessment, and
    Strategic Analysis, and of the Forensic Linguistics Capital Case Innocence Project, a joint
    venture with the Hofstra Law School, and founding co-Director of the Joint MA-JD program
    with the Law School.
           I received a Ph.D. in linguistics from Columbia University in 1982 with research

                                                   1
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 2 of 43



    specialties in semantic theory—theory of meaning—and sociolinguistics. My research
    specialty is the juxtaposition of those two fields: the meaning of words and how humans
    communicate in the real world. I am regularly consulted in cases dealing with language use
    by the FBI, Joint Terrorism Task Force, police, and counter-terrorism units throughout the
    US, UK, Canada, and Europe.
           I received a B.A. from Columbia College in 1970, where I was elected to Phi Beta Kappa
    and graduated with honors, and received an M.A. and M.Phil. from Columbia Graduate
    School, where I was awarded a Faculty Fellowship. In graduate school, in addition to my
    training in linguistics per se, I was mentored by Professor Allen Walker Read, one of the
    foremost lexicographers of the 20th century. I was awarded a Fulbright Fellowship for my
    dissertation research.
           I serve as a member of the Editorial Board of the Oxford University Press scholarship
    series Language and the Law.
           I have authored and co-authored both technical and popular articles in the field of
    linguistics. My technical articles have undergone extensive peer-review prior to publication
    by leading academic publishing houses.
           I wrote the “Forensic Linguistics” chapter in Van Hasselt and Bourke's recently
    published Handbook of Behavioral Criminology: Contemporary Strategies and Issues, and was
    lead author on a Hofstra Law Review article, “Forensic Linguistics: Applying the science of
    linguistics to issues of the law.”
           I have been employed by the FBI Behavioral Analysis Unit-1 (Counterterrorism and
    Threat Assessment) to offer my expertise in specific cases, train federal agents, and analyze
    and advise on their Communicated Threat Assessment Database (CTAD).
           I have given plenary presentations at ATAP International's Annual Threat
    Management Conference in Anaheim, at the Canadian Association of Threat Assessment
    Professionals, and at the Central Ohio Chapter of the Association of Certified Fraud
    Examiners' Fraud Investigation & Prevention Conference, as well as the FBI BAU's past
    Forensic Linguistics boot camps at Quantico.
           I have lectured worldwide on the topic of linguistics, on advances in the application
    of linguistic theory to issues of real-world interactions, including specifically the meaning of


                                                   2
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 3 of 43



    words and other linguistic resources and their use in contexts such as intelligence analysis,
    interrogations, confessions, deception, trademarks, contract disputes, and wills. Invited
    lectures include
       x   “Forensic linguistics: using language evidence in criminal, threat, and intelligence
           cases, with special reference to homicides.” to the NYPD Detective Bureau Homicide
           Investigators Course,
       x   an address to the Lexicography, Language, and Law Dictionary Society of North
           America,
       x   the plenary address to the Ohio Attorney General’s Conference on Law Enforcement,
       x   a lecture on “Speech Acts, Schemata and the Cooperative Principle: Three Useful
           Concepts in Understanding a False Confession: Linguistics Theoretical Issues in
           Forensic Linguistics Cases” at Georgetown University,
       x   “Testing Linguistic Theory: Systems of Identity, Honor and Power: Food Behavior in
           a Swahili City-State, and a Federal Extortion Case in a Texas Court” at the Institute
           for Social and Economic Research & Policy of Columbia University,
       x   “The application of linguistic theory to cases of profiling, authorship &
           counterterrorism” at the University Seminars of Columbia University: Language and
           Cognition,
       x   “Forensic linguistics for Investigative Practitioners: Threat Assessment, Counter-
           Terrorism, Linguistic Profiling and Authorial Attribution” at John Jay College of
           Criminal Justice of the City University of New York, and
       x   “Sociolinguistics as Forensic Science” at the Forensic Linguistics Workshop for Law
           Enforcement Practitioners, Behavioral Analysis Unit-1 (Counter-terrorism and
           Threat Assessment), National Center for the Analysis of Violent Crime, Critical
           Incident Response Group, Federal Bureau of Investigation, Quantico, VA.
           I have testified about issues related to linguistics on behalf of government agencies
    and defendants in criminal cases involving murder and other felonies. I have also consulted
    on scores of other criminal cases at the request of law enforcement agencies including the
    U.S. Department of Justice, throughout the United States, Canada, the United Kingdom, and
    Europe, as well as on scores of civil cases, for clients including Apple, Facebook, and the
    Prime Minister of Canada.
           My testimony has been found pivotal in investigating and prosecuting several high-
    profile cases, including the JonBenet Ramsey murder, death threats to judges and to U.S.
    Congress members, the murder of Charlene Hummert in Pennsylvania, and the triple
    homicide of the Coleman family in Illinois.

                                                  3
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 4 of 43



           My compensation in this case is my usual rate of $500 per hour for analysis, research,
    consultation, and report writing, and $600 per hour with minimums for live testimony at
    deposition, hearing, or trial. My compensation is not contingent upon the outcome of this
    matter.



   II. General Principles of Linguistics
           Linguistics is a well-established science, and there are scores if not hundreds of
    professional peer-reviewed journals. Linguistics is the scientific study of language and is
    recognized as a science by the American Academy of Sciences. Linguists are regularly
    granted research funds by the National Science Foundation. In virtually any major university
    or college, a student can major in linguistics, and many major universities grant a Ph.D.
    degree in linguistics. There are academic associations and peer-reviewed professional
    journals within the field of linguistics. Sociolinguistics is an established branch of linguistics
    with peer-reviewed professional journals.
           The English language has two main meanings for the word linguist: one, a speaker
    adept at a foreign language, and two, a scientist who studies human language as a set of real-
    world phenomena. Academic, scientific linguists belong to the second group (although many
    are also adept at foreign languages).
           Forensic linguistics is the application of the science of linguistic investigation to issues
    of law. Forensic linguistics augments legal analysis by applying rigorous, scientifically
    accepted principles of analysis to legal evidence like contracts, letters, confessions, and
    recorded speech.
           Linguists—as all scientists—seek to explain the non-random distribution of data. Just
    as bullets do not randomly issue from firearms nor are chemical concentrations randomly
    spread throughout a human body, words are not found to randomly issue from the
    keyboards and mouths of speakers of English or any other language. Words adhere to
    patterns; these patterns are the subjects of systematic observation of scientific linguists.
           As in all other sciences, linguistics solves problems by constructing competing
    hypotheses and then testing which hypothesis better explains the non-random distribution
    of the data.

                                                    4
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 5 of 43



           To illustrate linguistics as a science, a useful analogy is to medical experts. They
    describe and define what X-rays and MRI’s show; so linguistic experts describe and define
    the underlying structure of written and spoken language. Both sets of experts can do this
    because they are trained and skilled in what to look for as they assess the meanings and
    implications discovered in their observations.




                                                 5
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 6 of 43




   III. Assignment & Summary Conclusion
             I was provided by counsel with a number of documents known to have been written
    by Dr. Craig Steven Wright. Such documents attributed to a specific author we call known or
    K, here: K Wright. I was also asked to analyze specific emails belonging to two different sets
    of documents of questioned origin, which we refer to as the questioned or Q documents. The
    two sets differ because the first set, Q Category 1, consists of email threads that Dr. Wright
    denies having authored any part of; the second set, Q Category 2, consists of email threads
    that according to Dr. Wright are partly his own writing, but also partly written by an
    imposter. An overview of all documents analyzed for this case are given in tables 1, 2 and 3
    below.
             I was asked to give an opinion on whether any of the Q documents share likely
    common authorship with the K. For that purpose, I analyzed the language patterns of all Ks
    and all Qs and compared them.
             Authorship analysis proceeds by posing competing hypotheses and seeking to
    determine which hypothesis best explains the non-random distribution of the language
    data.
             I thus considered three competing hypotheses :

             Hypothesis 1. The language patterns in the Q documents are consistent with the
             language patterns found in the Known documents of Dr. Wright.

             Hypothesis 2. The language patterns in the Q documents are inconsistent with the
             language patterns found in the Known documents of Dr. Wright.

             Hypothesis 3. The data are insufficient to reach a conclusion either way.
             As demonstrated in the analysis below, the superior hypothesis for all Q documents
    (individual email threads) is Hypothesis 1. That is, the language patterns of the Q documents
    are consistent with the language patterns found in the documents known to have been
    written by Dr. Craig Steven Wright.




                                                   6
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 7 of 43




   IV. Documents Analyzed
            The following tables describe the documents analyzed. The next two sections present
    an overview of the relevant language features and explains their pertinence to this case in
    further detail. (I note that the word counts do not include the subject lines of the emails.)
                                         Category 1 Questioned Emails
              Filename                           “From”         Number of Emails        Word Count
     DEFAUS 00112712.pdf                       Craig Wright            1                    92
     DEFAUS_00119167.pdf                       Craig Wright           22                  3,051
     DEFAUS_00119570.pdf                       Craig Wright            1                    84
     DEFAUS_00550141.pdf                       Craig Wright            1                   222
     KLEIMAN_00008178.pdf                      Craig Wright            1                   113
     KLEIMAN_00385767.pdf                      Craig Wright            3                    35
     KLEIMAN_00561744.pdf                      Craig Wright            3                   141
                                              TOTAL COUNTS:           32                  3,738
    Table 1. Files in Q Category 1

                                         Category 2 Questioned Emails
              Filename                           “From”         Number of Emails        Word Count
     DEFAUS_00115950.pdf                       Craig Wright           3                    187
    Table 2. Files in Q Category 2
            The following K documents were provided for and included in the analysis below.
    Where individual emails or sections of emails were excluded is also indicated in the chart,
    done so either because they are repetitions of other emails found in the same or other
    documents, or because they are inserted text/quotes/charts/etc. that are unlikely to have
    been authored by the K author.
                                       Known Craig Wright Documents
                             Data                                                               Word
           Filename                  Word Count       Filename              Data Type
                             Type                                                               Count
    DEF_00023291            Emails      521       DEF_00052143      Emails (repetition excl.)     54
    DEF_00027396            Emails      444       DEF_00052148      Emails (repetition excl.)    593
    DEF_00046098            Emails       6        DEF_00052366      Emails (quotes excl.)          2
    DEF_00046800            Emails      111       DEF_00058790      Emails (chart excl.)          98
    DEF_00052139            Emails      307       TAG2.jpg          Twitter                       39
    DEF_01097415            Emails      293       TAG3.png          Facebook                      94
    DEFAUS_00112964         Emails      305       DEFAUS_00081546   Emails (excerpt excl.)       343
    DEFAUS_00516701         Emails      77        DEF_01597484      Emails                       199
    DEFAUS_00558940         Emails      166       DEF_01597497      Emails                        25
    DEFAUS_01859475         Emails      139       DEF_00052146      Emails                        57
    DEF_00000041            Emails      167       DEF_00052514      Emails                        49
    DEF_01369334            Emails      541                          TOTAL WORD COUNT:          4,360
    Table 3. Files in K Wright

                                                       7
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 8 of 43



            The following K documents were excluded because they are likely to have been co-
    authored (the deed and the statements), edited (the blog posts), or are dissimilar in language
    type and are thus not directly comparable to the Q (the texts).
                                Excluded Known Craig Wright Documents
                                   Filename                                  Data Type
    [DE 83-15] 2019.01.14 -- Ex. 15 to Second Amended Complaint.pdf Deed (excluded)
    Z4 -- Cracked, inSecure and Generally Broken_ 2013-04-28.pdf    Blog posts (excluded)
    Z7 -- Craig Wright - The story of Bitcoin, continued.pdf        Blog posts (excluded)
    DEF_01597500.pdf                                                Statement (excluded)
    DEF_01667260.pdf                                                Draft statement (excluded)
    DEF_01667372.pdf                                                Texts (excluded)
    Table 4. Excluded K Wright files

            Also considered for analysis is the Corpus of Global Web-based English (GloWbE),
    which is an online collection of around 2 billion words of English from twenty different
    countries, allowing for comparison between different varieties of English, including
    Australian English. GloWbE was considered here in order to help determine how common
    certain relevant features are to Australian English, and thus how useful the features are as
    comparators for likely common authorship in the analysis below. We note here that certain
    features cannot be searched for in GloWbE, such as en-dashes for em-dashes, and
    capitalization for emphasis.


   V. Chart of Linking Features
            The following chart presents an overview of the linking features considered in the
    analysis below. Linking features represent similar instances of variation of language use in
    more than one data set.
            Where the environment for a feature does not occur for analysis in the dataset, the
    cell is marked by “--", meaning that while this feature does not match, no contrasting variety
    of the feature exists, either. For example, in Q Category 2, which is an overall much smaller
    dataset, we find no instances of “setup/backup” or “set up/back up”, and so the feature can
    be neither matched nor contrasted with K Wright and Q Category 1. Accordingly, in those
    instances, the lack of the presence of a particular linking feature is not supportive or refuting
    of any of the hypotheses I considered.



                                                   8
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 9 of 43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 10 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 11 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 12 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 13 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 14 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 15 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 16 of
                                       43



          8. N-grams
          The following demonstrate overlapping n-grams, or strings of identical words,
   occurring in any two datasets. Here I include only strings of 3 or more words.
          Table 19 demonstrates 6- to 4-grams between K Wright and Q Cat 1. (Other 3-grams
   are excluded for brevity as there are sufficient 6-, 5-, and 4-grams to demonstrate overlap.)

                                              6-grams
    K Wright                            David Kleiman was my best friend.
    Q Cat 1        DEFAUS_00550141      In the past, David Kleiman was my best friend and
    May 20, 2015 at 1:57 AM, Craig S    business partner.
    Wright <craig.wright@

    K Wright                            I want you to be a part of it all.
    Q Cat 1         DEFAUS_00119167     Ira, the simple thing is do you want to be a part of it or to
    Craig S Wright, Wed 4/23/2014       be paid out.
    8:14:45 AM (UTC)
                                               5-grams
    K Wright                            I want you to be a part of it all.
    Q Cat 1         DEFAUS_00119167     You can be a part of it and get paid.
    Craig S Wright, Wed 4/23/2014       Ira, the simple thing is do you want to be a part of it or to
    8:14:45 AM (UTC)                    be paid out.
    K Wright                            I want you to be a part of it all.
    Q Cat 1         DEFAUS_00119167     I have been saying, do you want to be a part of this?
    Craig S Wright, Wed 4/23/2014
    8:14:45 AM (UTC)
                                               4-grams
    K Wright                            , but he was my best friend and I am not
    Q Cat 1        DEFAUS_00550141      David Kleiman was my best friend and business partner.
    Wed, May 20, 2015 at 1:57 AM,
    Craig S Wright <craig.wright@

    K Wright                            They ignored the stuff Dave and I did when he was alive.
    Q Cat 1         DEFAUS_00119167     and come to know more of what Dave and I did.
    Craig S Wright, Wed 4/23/2014       not stop everyone being against what Dave and I did.
    8:14:45 AM (UTC)
    K Wright                            I do not want to move BTC as yet.
                                        , but I do not want to do commercial research
                                        and think I do not want to go back yet.
    Q Cat 1         DEFAUS_00119167     S, are you still sure you do not want to be a director
    Craig S Wright, Wed 4/23/2014
    8:14:45 AM (UTC)
    K Wright                            Dave and I had a project in the
    Q Cat 1         DEFAUS_00112712     , Dave and I had completed several papers
    Craig Wright, Sat 2/15/2014
    12:48:38 AM (UTC)

                                                 16
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 17 of
                                       43


    Q Cat 1         DEFAUS_00119167          based on what Dave and I had been arranging.
    Craig S Wright, Wed 4/23/2014
    8:14:45 AM (UTC)
    K Wright                                 I do not believe there has been anything
    Q Cat 1         DEFAUS_00119167          I do not believe that I can
    Craig S Wright, Wed 4/23/2014            I do not believe he will lie-
    8:14:45 AM (UTC)
    K Wright                                 My life goal is to increase the value of the bitcoin I mined
    Q Cat 1         DEFAUS_00119167          We locked in the value of the software based on
    Craig S Wright, Wed 4/23/2014            use the R&D tax credit on the value of the software
    8:14:45 AM (UTC)
    K Wright                                 and they do not know of Uyen or this split.
    Q Cat 1         DEFAUS_00119167          I do not know of one.
    Craig S Wright, Wed 4/23/2014
    8:14:45 AM (UTC)
    K Wright                                 when I had a few issues with the tax
    Q Cat 1         DEFAUS_00119570          In total I had a few cattle ranches and farm.
    Craig Wright, Tue 5/20/2014
    7:01:32 AM (UTC)
    K Wright                                 in 2013 just before he died and the new one
    Q Cat 1      KLEIMAN_00561744            Then it crashed just before he died, then it recovered.
    Friday, February 28, 2014, Craig S
    Wright <craig.wright@

    K Wright                                 the PGP keys out there is so that we have time to address
                                             these
    Q Cat 1         DEFAUS_00119167          I did this and have structured it so that we have this
    Craig S Wright, Wed 4/23/2014            money now.
    8:14:45 AM (UTC)
    K Wright                                 That is what is troubling.
    Q Cat 1         DEFAUS_00119167          That is what is obtained from this.
    Craig S Wright, Wed 4/23/2014
    8:14:45 AM (UTC)
    K Wright                                 and to be able to backup and bond
    Q Cat 1         DEFAUS_00119167          He wanted some cash and to be able to do some other
    Craig S Wright, Wed 4/23/2014            things
    8:14:45 AM (UTC)
   Table 19. 6- to 4-grams occurring across K Wright and Q Category 1

           The following table demonstrates overlapping 3-grams between K Wright and Q
   Category 2. No larger sized n-grams were found.
    K Wright                             I am not admitting anything
                                         ensuring that I am not successful.
                                         and I am not sure where else to contact
                                         I am not looking for anything,
                                         Please note, I am not seeking anything in this,
                                         , but I am not going back to work.

                                                       17
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 18 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 19 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 20 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 21 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 22 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 23 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 24 of
                                       43



          V. CONCLUSION
          As demonstrated in the analysis above, the superior hypothesis for all Q documents
   (individual email threads) is Hypothesis 1. That is, the language patterns of the Q documents
   are consistent with the language patterns found in the documents known to have been
   written by Dr. Craig Steven Wright.




                                                            Respectfully submitted,




                                                            ________________________________________

                                                            Robert A. Leonard

                                                            Mill Neck, NY

                                                            April 10, 2020




                                                24
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 25 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 26 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 27 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 28 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 29 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 30 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 31 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 32 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 33 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 34 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 35 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 36 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 37 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 38 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 39 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 40 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 41 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 42 of
                                       43
Case 9:18-cv-80176-BB Document 500-12 Entered on FLSD Docket 05/09/2020 Page 43 of
                                       43
